Amendment of the complaint allowed at the trial, in an action of slander, so as to insert words in the German language, with an inuendo that they meaned in English, the words stated in the complaint; it appearing on the trial that the slander was uttered in German, to those who understood that language, that the meaning of the words was properly stated m the complaint, and there being no affidavit of surprise on the part of the defendant.Where slanderous words are spoken in a foreign tongue, the complaint should set forth the words in the foreign language, with an averment of their meaning in English, and that the persons present understood the language used.TW complaint was for slanderous words, imputing a felony, stated as having been spoken in English. At the trial, before Saudeoed, J., five witnesses who were Germans, proved the slander to have been spoken in the German language, and the *735words used were shown by a sworn interpreter, to mean in English precisely the words alleged in the complaint. The defendant moved for a nonsuit, and the judge said the complaint was defective in not having stated the slanderous words in the language in which they were spoken, with an averment of their meaning in English, and that the hearers understood German, (a) but the judge preferring not to fix at the trial the terms on which the complaint might be amended, gave the plaintiff leave to proceed, and subsequently if he obtained a verdict, to apply to him at chambers, on notice, for leave to amend, with the same effect as if moved at the trial. The cause thereupon proceeded, and the plaintiff obtained a verdict for a large sum. He thereupon moved at chambers, for leave to amend his complaint, as of the time of the trial. There was no proof or affidavit offered on. the part of the defendant, at the trial or on the motion, that he had been misled or surprised by the variance. (Code of Procedure, § 169.)Order accordingly.